DETAILED ACTION
Claim(s) 1-37 are presented for examination.
Claim(s) 1-18 are canceled.
Claim(s) 19, 20, 25-27 and 29-34 are amended.
Notice of Pre-AIA  or AIA  Status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2017/077925 submitted on March 23rd, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (July 24th, 2020 and September 11th, 2020) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. LIP SYNCHRONIZATION OF AUDIO AND VIDEO SIGNALS FOR BROADCAST TRANSMISSION).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19, 22, 25-27, 31, 32, 35 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over OH et al. (US 2016/0315991 A1) hereinafter “OH” in view of Kerdranvat et al. (US 2019/0116395 A1) hereinafter “Kerdranvat” and in further view of Braho et al. (US 2014/0270196 A1) hereinafter “Braho”.

Regarding Claim 19,
	OH discloses a system [see fig. 1, pg. 7, ¶185 lines 1-3, an apparatus for transmitting broadcast signals for future broadcast services], comprising: 
	a primary device [see fig. 42, pg. 29, ¶685 lines 1-4, a broadcast transmission device]; and 
	at least one secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, a broadcast reception device]; 
	wherein [see pg. 29, ¶685 lines 1-13, where]: 
	the primary device outputs video [see pg. 29, ¶685 lines 1-13, the broadcast transmission device includes a transmission unit for transmitting broadcast signals … the transmission unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is a semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one] and the at least one secondary device outputs audio [see pg. 26, ¶613 lines 1-11, the broadcast reception unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one]; 
	the primary device is connected to the at least one secondary device [see pg. 39, ¶878 lines 1-4, video stream(s) is/are transmitted (i.e. between the broadcast transmission/reception device(s)) using RTP through broadcast network(s) using file format(s) based media data through an internet network]; 
	the primary device is configured to collect a program clock reference (PCR) based on a preset collection cycle [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9, the broadcast transmission device obtains data (i.e. a presentation timestamp (PTS) … given in units related to a Program’s overall Clock Reference (PCR)) to be contained in a transport packet and transmitted through the control unit]; 
	the primary device is configured to send a Real-Time Transport Control Protocol (RTCP) packet to each of the at least one secondary device when determining that a preset condition is met [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, If it is determined that a transport packet cannot contain the size of data that the broadcast transmission device is to transmit, the broadcast transmission device segments data to be transmitted through the control unit], wherein a Real-Time Transport Protocol (RTP) time stamp header field in the RTCP packet carries the PCR [see fig. 74, pg. 43, ¶981 lines 1-7, pg. 47, ¶1085, lines 1-14, for each of the continuous component track, the corresponding RTP (Real-time Transport Protocol) time stamps R(i) in the RTCP stream for the track are used to convert the presentation times in the RTP packet headers (which are relative to the RTP timeline); the timeline component AU includes ... PCR time flag information], and a Network Time Protocol (NTP) field in the RTCP packet carries a sending time point of the RTCP packet [see fig. 74, pg. 43, ¶981 lines 1-7, for each of the continuous component track, NTP (Network Time Protocol) time stamps N(i) in the RTCP stream for the track are used to convert the presentation times in the RTP packet headers (which are relative to the RTP timeline) to presentation times relative to the NTP timeline... the NTP timeline is an example of a reference timeline to which the timings can be mapped. The NTP time timeline can be replaced by the reference timeline or combined with the reference timeline]; 
	each of the at least one secondary device is configured to receive the RTCP packet and correct a system clock (STC) of the secondary device based on the PCR [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received to determine any offset between the two, and use this offset to adjust the presentation times in the RTP packet headers from values PTN relative to the server NTP timeline to values PTW relative to the receiver wall clock timeline; wherein, a presentation timestamp (PTS) is given in units related to either Program’s overall Clock Reference (PCR) or System Clock Reference (SCR), which is also transmitted in the transport stream or program stream], a program clock frequency of the primary device [see fig. 74, pg. 43, ¶986 lines 6-9, a server NTP clock], a program clock frequency of the secondary device [see fig. 74, pg. 43, ¶986 lines 6-9, a receiver wall clock], and an RTCP delay [see fig. 74, pg. 43, ¶986 lines 6-9, and a combination of delivery delay]; 
	the primary device is configured to copy an audio data frame from an audio buffer of the primary device [see fig. 42: Step “S107”, pg. 29, ¶685 lines 1-13; ¶688 lines 5-11; ¶689 lines 1-3; the segmented data is divided in a plurality of transport packets … the broadcast transmission device sets a value for identifying the segmented data in the packet payload through the control unit; the control unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one … with various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM integrated into one], pack the audio data frame into Real-Time Transport Protocols (RTPs) [see fig. 42: Step “S109”, pg. 29, ¶685 lines 1-13;  ¶690 lines 1-3, the broadcast transmission device packetizes data having a smaller size than segmented data or a transport packet through the control unit; the control unit is a System On Chip (SOC) … with various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM integrated into one], and publish the RTPs to a multicast service address and port [see fig. 42: Step “S111”, pg. 29, ¶693 lines 1-5; pg. 37, ¶843 lines 4-7, the broadcast transmission device transmits the packetized broadcast packet through the transmission unit via a terrestrial broadcast network, and/or an internet network using an IP address, or a port number], wherein a time stamp header field of the RTP carries a presentation time stamp [see pg. 29, ¶685 lines 1-13; pg. 47, ¶1081 lines 4-12; ¶1081 lines 4-12, when a header of a packet transmitted through the broadcasting network includes information about the timeline of the stream transmitted through the broadcasting network, a timeline component AU transmissible through the broadcasting network includes timestamp information … such as a decoding time stamp (DTS), a presentation time stamp (PTS)] corresponding to the audio data frame [see fig. 40, pg. 30, ¶707 lines 8-10, regarding media data that the packet payload includes to be at least one of audio, video, enhancement service, and additional information];4Application No. 16/496,306Docket No.: 0700.1013 
	each of the at least one secondary device is configured to receive RTPs [see fig. 43: Step “S201”, pg. 29, ¶695 lines 1-3, the broadcast reception device receives a packetized transport packet through the broadcast reception unit], splice the RTPs into a complete audio data frame [see pg. 30, ¶703 lines 21-23, concatenate media data obtained from different transport packets on the basis of a corresponding order], obtain [see pg. 30, ¶696 lines 1-4, obtain], from a time stamp header field of the RTP packet [see pg. 30, ¶696 lines 1-4, payload data including data and a payload header signaling the payload data from the payload of the transport packet], a presentation time stamp PTS [see pg. 29, ¶685 lines 1-13; ¶1081 lines 4-12, a presentation time stamp (PTS)] corresponding to the audio data frame [see fig. 40, pg. 30, ¶707 lines 8-10, regarding media data that the packet payload includes to be at least one of audio, video, enhancement service, and additional information], and store the audio data frame into an audio buffer of the secondary device [see pg. 26, ¶613 lines 1-11; pg. 30, ¶701 lines 8-14, determine the type of a broadcast packet through the payload header so as to extract complete media data for content output; the broadcast reception unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one]; and 
	each of the at least one secondary device is configured to output the audio data frame [see fig. 43: Step “S213”, pg. 30, ¶704 lines 1-5, the broadcast reception device provides content on the basis of concatenated media data (i.e. audio data) through the control unit] in the audio buffer [see pg. 26, ¶613 lines 1-11; pg. 30, ¶701 lines 8-14, onto the (SOC) in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one] based on the STC [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, according to the System Clock Reference (SCR), which is also transmitted in the transport stream or program stream] of the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, of the broadcast reception device] and the presentation time stamp [see pg. 29, ¶685 lines 1-13; pg. 47, ¶1081 lines 4-12; ¶1081 lines 4-12, and the presentation time stamp (PTS)] of the audio data frame [see fig. 40, pg. 30, ¶707 lines 8-10, of media data that the packet payload includes to be at least one of audio, video, enhancement service, and additional information].
pulse code modulation (PCM)” and implementing “lip” synchronization.
	However Kerdranvat discloses pulse code modulation (PCM) and implementing lip synchronization [see fig. 1, pg. 3, ¶27 lines 1-24, a Lip Sync Signal Generator (LSSG) is configured to generate lip sync synchronization signals, with either uncompressed (i.e. pulse code modulation (PCM)) or compressed audio …].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “pulse code modulation (PCM)” and implement “lip” synchronization as taught by Kerdranvat in the system of OH for preventing lip sync issues when a user performs changes in the settings of their devices [see Kerdranvat pg. 6, ¶48 lines 11-15].
	Neither OH nor Kerdranvat explicitly teach “Wi-Fi or Bluetooth”.  
	However Braho teaches Wi-Fi or Bluetooth [see fig. 2, pg. 3, ¶41 lines 1-19, devices are connected through a wireless network 48, such as a Wi-Fi network; the device “50” is coupled to headset “42” through another link “60”, such as a Bluetooth link].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Wi-Fi or Bluetooth” as taught by Braho in the combined system of OH and Kerdranvat for mitigating degradation in the quality of the produced sound [see Braho, pgs. 7-8, ¶71 lines 15-21].

Regarding Claim 22,
	The combined system of OH, Kerdranvat, and Braho discloses all limitations of the claim. 
	OH further discloses the system according to claim 19 [see fig. 1, pg. 7, ¶185 lines 1-3, the apparatus for transmitting broadcast signals for future broadcast services], wherein the preset condition [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, If it is determined] is: 
[see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, that a transport packet cannot contain the size of data that the broadcast transmission device is to transmit].

Regarding Claim 25,
	The combined system of OH, Kerdranvat, and Braho discloses all limitations of the claim.
	OH further discloses the system according to claim 19 [see fig. 1, pg. 7, ¶185 lines 1-3, the apparatus for transmitting broadcast signals for future broadcast services], wherein the primary device is one of a mobile phone [see fig. 42, pg. 29, ¶685 lines 1-4, a transmission unit for transmitting broadcast signals or a System On Chip (SOC)].

Regarding Claim 26,
	The combined system of OH, Kerdranvat, and Braho discloses all limitations of the claim 	OH further discloses the system according to claim 19 [see fig. 1, pg. 7, ¶185 lines 1-3, the apparatus for transmitting broadcast signals for future broadcast services], the secondary device is a Wi-Fi speaker [see fig. 43, pg. 29, ¶613 lines 1-10, a SOC or semiconductor in which various multimedia components such as graphics, audio are integrated].

Regarding Claim 27,
	OH discloses a multi-device lip synchronization method [see fig. 42, pg. 29, ¶684 lines 1-4, an operation], applied to a primary device [see fig. 42, pg. 29, ¶684 lines 1-4, when a broadcast transmission device transmits a broadcast service] and at least one secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, a broadcast reception device] to synchronously output video and audio [see fig. 43: Step “S213”, pg. 30, ¶704 lines 1-5, the broadcast reception device provides content on the basis of concatenated media data (i.e. audio/video data) through the control unit], wherein the primary device outputs the video [see pg. 29, ¶685 lines 1-13, the broadcast transmission device includes a transmission unit for transmitting broadcast signals … the transmission unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is a semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one] and the at least one secondary device outputs the audio [see pg. 26, ¶613 lines 1-11, the broadcast reception unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one], wherein the primary device is connected to the at least one secondary device [see pg. 39, ¶878 lines 1-4, video stream(s) is/are transmitted (i.e. between the broadcast transmission/reception device(s)) using RTP through broadcast network(s) using file format(s) based media data through an internet network], and the method [see fig. 42, pg. 29, ¶684 lines 1-4, the operation] comprises: 	
	receiving [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, receiving], by the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, by the broadcast reception device], a Real-Time Transport Control Protocol RTCP packet [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, RTCP packets] sent by the primary device [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, segmented data to be transmitted through the control unit of the broadcast transmission device], wherein a Real-Time Transport Protocol RTP time stamp header field in the RTCP packet carries a program clock reference PCR [see fig. 74, pg. 43, ¶981 lines 1-7, pg. 47, ¶1085, lines 1-14, for each of the continuous component track, the corresponding RTP (Real-time Transport Protocol) time stamps R(i) in the RTCP stream for the track are used to convert the presentation times in the RTP packet headers (which are relative to the RTP timeline); the timeline component AU includes ... PCR time flag information] cyclically collected by the primary device [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9, the broadcast transmission device obtains data (i.e. a presentation timestamp (PTS) … given in units related to a Program’s overall Clock Reference (PCR)) to be contained in a transport packet and transmitted through the control unit], and a Network Time Protocol NTP field in the RTCP packet carries a sending time point of the RTCP packet [see fig. 74, pg. 43, ¶981 lines 1-7, for each of the continuous component track, NTP (Network Time Protocol) time stamps N(i) in the RTCP stream for the track are used to convert the presentation times in the RTP packet headers (which are relative to the RTP timeline) to presentation times relative to the NTP timeline... the NTP timeline is an example of a reference timeline to which the timings can be mapped. The NTP time timeline can be replaced by the reference timeline or combined with the reference timeline]; 
	correcting [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, adjusting], by the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, by the broadcast reception device], a system clock STC of the secondary device based on the PCR [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the presentation times in the RTP packet headers from values PTN relative to the server NTP timeline to values PTW relative to the receiver wall clock timeline; wherein, a presentation timestamp (PTS) is given in units related to either Program’s overall Clock Reference (PCR) or System Clock Reference (SCR), which is also transmitted in the transport stream or program stream], a program clock frequency of the primary device [see fig. 74, pg. 43, ¶986 lines 6-9, a server NTP clock], a program clock frequency of the secondary device [see fig. 74, pg. 43, ¶986 lines 6-9, a receiver wall clock], and an RTCP delay [see fig. 74, pg. 43, ¶986 lines 6-9, and a combination of delivery delay]; 6Application No. 16/496,306Docket No.: 0700.1013 
	receiving [see fig. 43: Step “S201”, pg. 29, ¶695 lines 1-3, receiving], by the secondary device based on a multicast service address and port sent by the primary device [see fig. 42: Step “S111”, pg. 29, ¶693 lines 1-5; pg. 37, ¶843 lines 4-7, the broadcast transmission device transmits the packetized broadcast packet through the transmission unit via a terrestrial broadcast network, and/or an internet network using an IP address, or a port number], RTPs published by the primary device [see fig. 43: Step “S201”, pg. 29, ¶695 lines 1-3, a packetized transport packet through the broadcast reception unit], splicing the RTPs into a complete audio data frame [see pg. 30, ¶703 lines 21-23, concatenate media data obtained from different transport packets on the basis of a corresponding order], obtaining [see pg. 30, ¶696 lines 1-4, obtain], from a time stamp header field of the RTP packet [see pg. 30, ¶696 lines 1-4, payload data including data and a payload header signaling the payload data from the payload of the transport packet], a presentation time stamp PTS [see pg. 29, ¶685 lines 1-13; ¶1081 lines 4-12, a presentation time stamp (PTS)] corresponding to the audio data frame [see fig. 40, pg. 30, ¶707 lines 8-10, regarding media data that the packet payload includes to be at least one of audio, video, enhancement service, and additional information], and storing the audio data frame into an audio pulse code modulation buffer of the secondary device [see pg. 26, ¶613 lines 1-11; pg. 30, ¶701 lines 8-14, extract complete media data for content output; the broadcast reception unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one]; and 
	outputting [see fig. 43: Step “S213”, pg. 30, ¶704 lines 1-5, provide content on the basis of concatenated media data (i.e. audio data) through the control unit], by the secondary device [see fig. 43: Step “S213”, pg. 30, ¶704 lines 1-5, by the broadcast reception device], the audio data frame [see fig. 43: Step “S213”, pg. 30, ¶704 lines 1-5, content on the basis of concatenated media data (i.e. audio data) through the control unit] in the audio buffer [see pg. 26, ¶613 lines 1-11; pg. 30, ¶701 lines 8-14, onto the (SOC) in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one] based on the STC [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, according to the System Clock Reference (SCR), which is also transmitted in the transport stream or program stream] of the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, of the broadcast reception device] and the presentation time stamp [see pg. 29, ¶685 lines 1-13; pg. 47, ¶1081 lines 4-12; ¶1081 lines 4-12, and the presentation time stamp (PTS)] of the audio data frame [see fig. 40, pg. 30, ¶707 lines 8-10, of media data that the packet payload includes to be at least one of audio, video, enhancement service, and additional information].
	OH does not explicitly teach “pulse code modulation (PCM)” and implementing “lip” synchronization.
	However Kerdranvat discloses pulse code modulation (PCM) and implementing lip synchronization [see fig. 1, pg. 3, ¶27 lines 1-24, a Lip Sync Signal Generator (LSSG) is configured to generate lip sync synchronization signals, with either uncompressed (i.e. pulse code modulation (PCM)) or compressed audio …].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “pulse code modulation (PCM)” and implement “lip” synchronization as taught by Kerdranvat in the system of OH for preventing lip sync issues when a user performs changes in the settings of their devices [see Kerdranvat pg. 6, ¶48 lines 11-15].
	Neither OH nor Kerdranvat explicitly teach “Wi-Fi or Bluetooth”.  
	However Braho teaches Wi-Fi or Bluetooth [see fig. 2, pg. 3, ¶41 lines 1-19, devices are connected through a wireless network 48, such as a Wi-Fi network; the device “50” is coupled to headset “42” through another link “60”, such as a Bluetooth link].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Wi-Fi or Bluetooth” as taught by Braho in the combined system of OH and Kerdranvat for mitigating degradation in the quality of the produced sound [see Braho, pgs. 7-8, ¶71 lines 15-21].

Regarding Claim 31,
	The combined system of OH, Kerdranvat, and Braho discloses all limitations of the claim.
	OH further discloses the method according to claim 27 [see fig. 42, pg. 29, ¶684 lines 1-4, the operation], wherein the secondary device is a Wi-Fi speaker [see fig. 43, pg. 29, ¶613 lines 1-10, a SOC or semiconductor in which various multimedia components such as graphics, audio are integrated].

Regarding Claim 32,
	OH discloses a multi-device lip synchronization method [see fig. 42, pg. 29, ¶684 lines 1-4, an operation], wherein the method is applied to a primary device [see fig. 42, pg. 29, ¶684 lines 1-4, when a broadcast transmission device transmits a broadcast service] and at least one secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, a broadcast reception device] to synchronously output video and audio [see fig. 43: Step “S213”, pg. 30, ¶704 lines 1-5, the broadcast reception device provides content on the basis of concatenated media data (i.e. audio/video data) through the control unit], wherein the primary device outputs video [see pg. 29, ¶685 lines 1-13, the broadcast transmission device includes a transmission unit for transmitting broadcast signals … the transmission unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is a semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one] and the at least one secondary device outputs audio [see pg. 26, ¶613 lines 1-11, the broadcast reception unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one… the (SOC) is semiconductor in which various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM are integrated into one], wherein the primary device is connected to the at least one secondary device [see pg. 39, ¶878 lines 1-4, video stream(s) is/are transmitted (i.e. between the broadcast transmission/reception device(s)) using RTP through broadcast network(s) using file format(s) based media data through an internet network], and the method [see fig. 42, pg. 29, ¶684 lines 1-4, the operation] comprises: 
	collecting [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9, obtain], by the primary device [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9, by the broadcast transmission device], a program clock reference PCR based on a preset collection cycle [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9, data (i.e. a presentation timestamp (PTS) … given in units related to a Program’s overall Clock Reference (PCR)) to be contained in a transport packet and transmitted through the control unit]; 
	sending [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, transmit], by the primary device [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, by the broadcast transmission device], a Real-Time Transport Control Protocol RTCP packet to the secondary device when determining that a preset condition is met [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, segmented data to be transmitted through the control unit, If it is determined that a transport packet cannot contain the size of data that the broadcast transmission device is to transmit], wherein a Real-Time Transport Protocol RTP time stamp header field in the RTCP packet carries the PCR [see fig. 74, pg. 43, ¶981 lines 1-7, pg. 47, ¶1085, lines 1-14, for each of the continuous component track, the corresponding RTP (Real-time Transport Protocol) time stamps R(i) in the RTCP stream for the track are used to convert the presentation times in the RTP packet headers (which are relative to the RTP timeline); the timeline component AU includes ... PCR time flag information], and a Network Time Protocol NTP field in the RTCP packet carries a sending time point of the RTCP packet [see fig. 74, pg. 43, ¶981 lines 1-7, for each of the continuous component track, NTP (Network Time Protocol) time stamps N(i) in the RTCP stream for the track are used to convert the presentation times in the RTP packet headers (which are relative to the RTP timeline) to presentation times relative to the NTP timeline... the NTP timeline is an example of a reference timeline to which the timings can be mapped. The NTP time timeline can be replaced by the reference timeline or combined with the reference timeline], so that the secondary device corrects a system clock STC of the secondary device based on the PCR [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received to determine any offset between the two, and use this offset to adjust the presentation times in the RTP packet headers from values PTN relative to the server NTP timeline to values PTW relative to the receiver wall clock timeline; wherein, a presentation timestamp (PTS) is given in units related to either Program’s overall Clock Reference (PCR) or System Clock Reference (SCR), which is also transmitted in the transport stream or program stream], a program clock frequency of the primary device [see fig. 74, pg. 43, ¶986 lines 6-9, a server NTP clock], a program clock frequency of the secondary device [see fig. 74, pg. 43, ¶986 lines 6-9, a receiver wall clock], and an RTCP delay [see fig. 74, pg. 43, ¶986 lines 6-9, and a combination of delivery delay]; and 
	copying [see fig. 42: Step “S107”, pg. 29, ¶685 lines 1-13; ¶688 lines 5-11; ¶689 lines 1-3; dividing in a plurality of transport packets], by the primary device [see fig. 42: Step “S107”, pg. 29, ¶685 lines 1-13; ¶688 lines 5-11; ¶689 lines 1-3; by the broadcast transmission device], an audio data frame from an audio pulse code modulation buffer of the primary device [see fig. 42: Step “S107”, pg. 29, ¶685 lines 1-13; ¶688 lines 5-11; ¶689 lines 1-3; the segmented data and setting a value for identifying the segmented data in the packet payload through the control unit; the control unit is a System On Chip (SOC) in which several semiconductor parts are integrated into one … with various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM integrated into one], packing the audio data frame into Real-Time Transport Protocols RTPs [see fig. 42: Step “S109”, pg. 29, ¶685 lines 1-13;  ¶690 lines 1-3, the broadcast transmission device packetizes data having a smaller size than segmented data or a transport packet through the control unit; the control unit is a System On Chip (SOC) … with various multimedia components such as graphics, audio, video, and modem and a semiconductor such as a processor and D-RAM integrated into one], and publishing the RTPs to a multicast service address and port [see fig. 42: Step “S111”, pg. 29, ¶693 lines 1-5; pg. 37, ¶843 lines 4-7, the broadcast transmission device transmits the packetized broadcast packet through the transmission unit via a terrestrial broadcast network, and/or an internet network using an IP address, or a port number], wherein a time stamp header field of the RTP carries a presentation time stamp [see pg. 29, ¶685 lines 1-13; pg. 47, ¶1081 lines 4-12; ¶1081 lines 4-12, when a header of a packet transmitted through the broadcasting network includes information about the timeline of the stream transmitted through the broadcasting network, a timeline component AU transmissible through the broadcasting network includes timestamp information … such as a decoding time stamp (DTS), a presentation time stamp (PTS)] corresponding to the audio data frame [see fig. 40, pg. 30, ¶707 lines 8-10, regarding media data that the packet payload includes to be at least one of audio, video, enhancement service, and additional information], so that the secondary device receives the RTPs [see fig. 43: Step “S201”, pg. 29, ¶695 lines 1-3, the broadcast reception device receives a packetized transport packet through the broadcast reception unit] based on the multicast service address and port [see fig. 42: Step “S111”, pg. 29, ¶693 lines 1-5; pg. 37, ¶843 lines 4-7, via an internet network using an IP address, or a port number].
	OH does not explicitly teach “pulse code modulation (PCM)” and implementing “lip” synchronization.
	However Kerdranvat discloses pulse code modulation (PCM) and implementing lip synchronization [see fig. 1, pg. 3, ¶27 lines 1-24, a Lip Sync Signal Generator (LSSG) is configured to generate lip sync synchronization signals, with either uncompressed (i.e. pulse code modulation (PCM)) or compressed audio …].	
[see Kerdranvat pg. 6, ¶48 lines 11-15].
	Neither OH nor Kerdranvat explicitly teach “Wi-Fi or Bluetooth”.  
	However Braho teaches Wi-Fi or Bluetooth [see fig. 2, pg. 3, ¶41 lines 1-19, devices are connected through a wireless network 48, such as a Wi-Fi network; the device “50” is coupled to headset “42” through another link “60”, such as a Bluetooth link].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “Wi-Fi or Bluetooth” as taught by Braho in the combined system of OH and Kerdranvat for mitigating degradation in the quality of the produced sound [see Braho, pgs. 7-8, ¶71 lines 15-21].

Regarding Claim 35,
	The combined system of OH, Kerdranvat, and Braho discloses all limitations of the claim. 
	OH further discloses the method according to claim 32 [see fig. 42, pg. 29, ¶684 lines 1-4, the operation], wherein the preset condition [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, If it is determined] is: 
	a deviation between an actual PCR collection time interval of the primary device and the preset collection cycle is greater than a preset threshold [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, that a transport packet cannot contain the size of data that the broadcast transmission device is to transmit].

Regarding Claim 37,
	The combined system of OH, Kerdranvat, and Braho discloses all limitations of the claim.
	OH further discloses the method according to claim 32 [see fig. 42, pg. 29, ¶684 lines 1-4, the operation], the primary device is one of a mobile phone [see fig. 42, pg. 29, ¶685 lines 1-4, a transmission unit for transmitting broadcast signals or a System On Chip (SOC)].

Claims 20, 28 and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over “OH” in view of “Kerdranvat” and in further view of “Braho” and Bangma et al. (US 2016/0156950 A1) hereinafter “Bangma”.

Regarding Claim 20,
	The combined system of OH, Kerdranvat and Braho discloses the system according to claim 19 [see fig. 1, pg. 7, ¶185 lines 1-3, the apparatus for transmitting broadcast signals for future broadcast services], wherein the RTCP packet carries an RTCP session identifier [see pg. 30, ¶709 lines 1-4, An RTP packet includes an RTP Header and an RTP Payload. The RTP header includes at least one of a Timestamp, a Synchronization source identifier, and/or a Contributing source identifier]. 
	Neither OH, Kerdranvat nor Braho explicitly teach “each of the at least one secondary device is configured to send an RTCP session join request to the primary device before the primary device sends the RTCP packet”; and “the primary device is configured to receive the RTCP session join request and send the RTCP session identifier to the secondary device”.
	However Bangma discloses each of the at least one secondary device is configured to send an RTCP session join request to the primary device before the primary device sends the RTCP packet [see fig. 9: Step(s) “903” /”904”, pg. 14, ¶147 lines 3-6, the synchronization client “112” sends a media request to the media source and/or an IDMS request for joining the synchronized streaming session to the MSAS]; and 
	the primary device is configured to receive the RTCP session join request [see fig. 9: Step 906, pg. 14, ¶147 lines 1-14, upon receiving the IDMS request, the MSAS determines a reference point defined by reference information on the IDMS content timeline of the synchronized receivers; the reference information comprises a reference data unit identifier and an associated reference wall-clock time (i.e. the wall-clock time of the reference data unit that was played-out by the synchronized receivers] and send the RTCP session identifier to the secondary device [see fig. 9: Step 908, pg. 14, ¶147 lines 1-14, the MSAS sends the reference information and the delay information to the synchronization client].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “each of the at least one secondary device is configured to send an RTCP session join request to the primary device before the primary device sends the RTCP packet”; and “the primary device is configured to receive the RTCP session join request and send the RTCP session identifier to the secondary device” as taught by Bangma in the combined system of OH, Kerdranvat and Braho for providing an advantage of the caching server not having to actively transcode or repackage the part of the DVB stream that is buffered by the RSAS [see Bangma pg. 16, lines 12-14].

Regarding Claim 28,
	The combined system of OH, Kerdranvat and Braho discloses the method according to claim 27 [see fig. 42, pg. 29, ¶684 lines 1-4, the operation], wherein the RTCP packet carries an RTCP session identifier [see pg. 30, ¶709 lines 1-4, An RTP packet includes an RTP Header and an RTP Payload. The RTP header includes at least one of a Timestamp, a Synchronization source identifier, and/or a Contributing source identifier], and before the correcting [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, prior to adjusting], by the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, by the broadcast reception device], a system clock STC of the secondary device based on the PCR [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the presentation times in the RTP packet headers from values PTN relative to the server NTP timeline to values PTW relative to the receiver wall clock timeline; wherein, a presentation timestamp (PTS) is given in units related to either Program’s overall Clock Reference (PCR) or System Clock Reference (SCR), which is also transmitted in the transport stream or program stream], a program clock frequency of the primary device [see fig. 74, pg. 43, ¶986 lines 6-9, a server NTP clock], a program clock frequency of the secondary device [see fig. 74, pg. 43, ¶986 lines 6-9, a receiver wall clock], and an RTCP delay [see fig. 74, pg. 43, ¶986 lines 6-9, and a combination of delivery delay].
	Neither OH, Kerdranvat nor Braho explicitly teach the method further comprises: “sending, by the secondary device, an RTCP session join request to the primary device, so that the primary device sends the RTCP session identifier to the secondary device”.
	However Bangma discloses the method further comprises: 
	sending, by the secondary device, an RTCP session join request to the primary device [see fig. 9: Step(s) “903” /”904”, pg. 14, ¶147 lines 3-6, the synchronization client “112” sends a media request to the media source and/or an IDMS request for joining the synchronized streaming session to the MSAS], so that the primary device sends the RTCP session identifier [see fig. 9: Step 906, pg. 14, ¶147 lines 1-14, upon receiving the IDMS request, the MSAS determines a reference point defined by reference information on the IDMS content timeline of the synchronized receivers; the reference information comprises a reference data unit identifier and an associated reference wall-clock time (i.e. the wall-clock time of the reference data unit that was played-out by the synchronized receivers] to the secondary device [see fig. 9: Step 908, pg. 14, ¶147 lines 1-14, the MSAS sends the reference information and the delay information to the synchronization client].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method further comprises: “sending, by the secondary device, an RTCP session join request to the primary device, so that the primary device sends the RTCP session identifier to the secondary device” as taught by Bangma in the combined system of OH, Kerdranvat and Braho for providing an advantage of the caching server [see Bangma pg. 16, lines 12-14].

Regarding Claim 33,
	The combined system of OH, Kerdranvat and Braho discloses the method according to claim 32 [see fig. 42, pg. 29, ¶684 lines 1-4, the operation], wherein the RTCP packet carries an RTCP session identifier [see pg. 30, ¶709 lines 1-4, An RTP packet includes an RTP Header and an RTP Payload. The RTP header includes at least one of a Timestamp, a Synchronization source identifier, and/or a Contributing source identifier], and before the sending [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, prior to the broadcast transmission device segmenting data to be transmitted through the control unit], by the primary device [see fig. 42, pg. 29, ¶685 lines 1-4, by the broadcast transmission device], the Real-Time Transport Control Protocol RTCP packet to the secondary device when determining that a-the preset condition is met [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, If it is determined that a transport packet cannot contain the size of data that the broadcast transmission device is to transmit]. 
	Neither OH, Kerdranvat nor Braho explicitly teach the method further comprises: “receiving, by the primary device, an RTCP session join request sent by the secondary device, and sending the RTCP session identifier to the secondary device”.
	However Bangma discloses the method further comprises: 
	receiving [see fig. 9: Step 906, pg. 14, ¶147 lines 1-14, upon receiving], by the primary device, an RTCP session join request sent by the secondary device [see fig. 9: Step 906, pg. 14, ¶147 lines 1-14, the IDMS request, the MSAS determines a reference point defined by reference information on the IDMS content timeline of the synchronized receivers; the reference information comprises a reference data unit identifier and an associated reference wall-clock time (i.e. the wall-clock time of the reference data unit that was played-out by the synchronized receivers], and sending the RTCP session identifier to the secondary device [see fig. 9: Step 908, pg. 14, ¶147 lines 1-14, the MSAS sends the reference information and the delay information to the synchronization client].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method further comprises: “receiving, by the primary device, an RTCP session join request sent by the secondary device, and sending the RTCP session identifier to the secondary device” as taught by Bangma in the combined system of OH, Kerdranvat and Braho for providing an advantage of the caching server not having to actively transcode or repackage the part of the DVB stream that is buffered by the RSAS [see Bangma pg. 16, lines 12-14].

Claims 21, 30 and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over “OH” in view of “Kerdranvat” and in further view of “Braho” and Igarashi (US 2009/0100147 A1).

Regarding Claim 21, 
	The combined system of OH, Kerdranvat and Braho discloses the system according to claim 19 [see fig. 1, pg. 7, ¶185 lines 1-3, the apparatus for transmitting broadcast signals for future broadcast services], wherein before the primary device collects the PCR [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9, prior to the broadcast transmission device obtains data (i.e. a presentation timestamp (PTS) … given in units related to a Program’s overall Clock Reference (PCR)) to be contained in a transport packet and transmitted through the control unit], the primary device is configured to send media description information to the secondary device [see fig. 31, pg. 24, ¶571 lines 1-7, the broadcast transmission device transmits a configuration of the broadcast transmission frame and characteristics of each PLP through the L1 part], wherein the media description information comprises [see fig. 31, pg. 24, ¶569 lines 1-4, the broadcast transmission frame includes], an RTCP service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, a P1 part], the multicast [see fig. 31, pg. 24, ¶569 lines 1-4, an L1 part], the program clock frequency of the primary device [see fig. 31, pg. 24, ¶569 lines 1-4, a common PLP part], a media format [see fig. 31, pg. 24, ¶569 lines 1-4, an interleaved PLP part (e.g., a scheduled & interleaved PLP's part)], and a time stamp frequency [see fig. 31, pg. 24, ¶569 lines 1-4, and/or an auxiliary data part], and the RTCP service address and port is used by the secondary device to receive [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received], based on the RTCP service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, according to the P1 part], the RTCP packet sent [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received] by the primary device [see fig. 42, pg. 29, ¶685 lines 1-4, from the broadcast transmission device]; 
	wherein the secondary device is configured to receive the media description information [see fig. 31, pg. 24, ¶571 lines 1-7, the broadcast transmission device transmits a configuration of the broadcast transmission frame and characteristics of each PLP through the L1 part]; and 
	wherein the receiving the RTCP packet comprises receiving the RTCP packet [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received] based on the RTCP service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, according to the P1 part].
	Neither OH, Kerdranvat nor Braho explicitly teach “a Simple Network Time Protocol SNTP service address and port”; “the SNTP service address and port is used by the secondary device” to perform system time synchronization; and perform system time synchronization “based on the SNTP service address and port”.
[see fig. 3, pg. 18, ¶432 lines 1-7, a client implements a Simple Network Time Protocol client [SNTP]. The SNTP client can receive time signals via a defined multicast channel];
	the SNTP service address and port is used by the secondary device to perform system time synchronization [see fig. 3, pg. 18, ¶432 lines 1-7, In order to set a timestamp and start recording, or the like, a client in an IPTV system, for example, the home IMS gateway 212 or the TV 213]; and 
	perform system time synchronization based on the SNTP service address and port [see fig. 3, pg. 18, ¶432 lines 1-7, The SNTP client receives time signals via a defined multicast channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a Simple Network Time Protocol SNTP service address and port”; “the SNTP service address and port is used by the secondary device“ to perform system time synchronization; and perform system time synchronization “based on the SNTP service address and port” as taught by Igarashi in the combined system of OH, Kerdranvat and Braho for receiving content with increased flexibility on the client side by executing switched reception of unicast content and multicast distribution content provided by the external server [see Igarashi pg. 3, ¶42 lines 14-18]. 

Regarding Claim 30,
	The combined system of OH, Kerdranvat and Braho discloses the method according to claim 27 [see fig. 42, pg. 29, ¶684 lines 1-4, the operation], wherein before the receiving [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, prior to the NTP time stamps N(i) in the RTCP packets being compared with the receiver wall clock times W(i) at the point in time when the packets being received], by the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, by the broadcast reception device], a Real-Time Transport Control Protocol RTCP packet sent [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, to determine any offset between the two, and use this offset to adjust the presentation times in the RTP packet headers from values PTN relative to the server NTP timeline to values PTW relative to the receiver wall clock timeline], the method [see fig. 42, pg. 29, ¶684 lines 1-4, the operation] further comprises: 
	receiving [see fig. 31, pg. 24, ¶571 lines 1-7, receiving], by the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, by the broadcast reception device], media description information sent by the primary device [see fig. 31, pg. 24, ¶571 lines 1-7, a configuration of the broadcast transmission frame and characteristics of each PLP through the L1 part], wherein the media description information comprises [see fig. 31, pg. 24, ¶569 lines 1-4, the broadcast transmission frame includes] an RTCP service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, a P1 part], the multicast service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, an L1 part], the program clock frequency of the primary device [see fig. 31, pg. 24, ¶569 lines 1-4, a common PLP part], a media format [see fig. 31, pg. 24, ¶569 lines 1-4, an interleaved PLP part (e.g., a scheduled & interleaved PLP's part)], and a time stamp frequency [see fig. 31, pg. 24, ¶569 lines 1-4, and/or an auxiliary data part]; and 
	the receiving [see fig. 31, pg. 24, ¶571 lines 1-7, receiving], by the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, by the broadcast reception device], the Real-Time Transport Control Protocol RTCP packet [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time] sent by the primary device [see fig. 42: Step “S105”, pg. 29, ¶688 lines 1-5, the broadcast transmission device segments data to be transmitted through the control unit] comprises: 
	receiving [see fig. 31, pg. 24, ¶571 lines 1-7, receiving], by the secondary device [see fig. 43, pg. 29, ¶695 lines 1-3, by the broadcast reception device] based on the RTCP service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, according to the P1 part], the RTCP packet [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received] by the primary device [see fig. 42, pg. 29, ¶685 lines 1-4, from the broadcast transmission device] [see fig. 42, pg. 29, ¶685 lines 1-4, from the broadcast transmission device].
	Neither OH, Kerdranvat nor Braho explicitly teach “a Simple Network Time Protocol SNTP service address and port”; and performing, by the secondary device, system time synchronization “based on the SNTP service address and port”.
	However Igarashi discloses a Simple Network Time Protocol SNTP service address and port [see fig. 3, pg. 18, ¶432 lines 1-7, a client implements a Simple Network Time Protocol client [SNTP]. The SNTP client can receive time signals via a defined multicast channel]; and 
	performing [see fig. 3, pg. 18, ¶432 lines 1-7, receiving], by the secondary device [see fig. 3, pg. 18, ¶432 lines 1-7, by the SNTP client], system time synchronization [see fig. 3, pg. 18, ¶432 lines 1-7, time signals], based on the SNTP service address and port [see fig. 3, pg. 18, ¶432 lines 1-7, via a defined multicast channel].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a Simple Network Time Protocol SNTP service address and port”; and performing, by the secondary device, system time synchronization “based on the SNTP service address and port” as taught by Igarashi in the combined system of OH, Kerdranvat and Braho for receiving content with increased flexibility on the client side by executing switched reception of unicast content and multicast distribution content provided by the external server [see Igarashi pg. 3, ¶42 lines 14-18]. 

Regarding Claim 34,
	The combined system of OH, Kerdranvat and Braho discloses the method according to claim 32 [see fig. 42, pg. 29, ¶684 lines 1-4, the operation], wherein before the collecting [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9, prior to the broadcast transmission device obtains data (i.e. a presentation timestamp (PTS)], by the primary device [see fig. 31, pg. 24, ¶571 lines 1-7, by the broadcast transmission device], the program clock reference PCR based on a preset collection cycle [see fig. 42: Step “S101”, pg. 29, ¶686 lines 1-3; pg. 47, ¶1082, lines 1-9,  given in units related to the Program’s overall Clock Reference (PCR)) to be contained in a transport packet and transmitted through the control unit], the method [see fig. 42, pg. 29, ¶684 lines 1-4, the operation] further comprises: 
	sending [see fig. 31, pg. 24, ¶571 lines 1-7, transmitting], by the primary device [see fig. 31, pg. 24, ¶571 lines 1-7, by the broadcast transmission device], media description information to the secondary device [see fig. 31, pg. 24, ¶571 lines 1-7, a configuration of the broadcast transmission frame and characteristics of each PLP through the L1 part], wherein the media description information comprises [see fig. 31, pg. 24, ¶569 lines 1-4, the broadcast transmission frame includes] an RTCP service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, a P1 part], the multicast service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, an L1 part], the program clock frequency of the primary device [see fig. 31, pg. 24, ¶569 lines 1-4, a common PLP part], a media format [see fig. 31, pg. 24, ¶569 lines 1-4, an interleaved PLP part (e.g., a scheduled & interleaved PLP's part)], and a time stamp frequency [see fig. 31, pg. 24, ¶569 lines 1-4, and/or an auxiliary data part], and the RTCP service address and port is used by the secondary device to receive [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received], based on the RTCP service address and port [see fig. 31, pg. 24, ¶569 lines 1-4, according to the P1 part], the RTCP packet sent [see fig. 74, pg. 43, ¶986 lines 1-9; pg. 47, ¶1082 lines 6-9, the NTP time stamps N(i) in the RTCP packets are compared with the receiver wall clock times W(i) at the point in time when the packets are received] by the primary device [see fig. 42, pg. 29, ¶685 lines 1-4, from the broadcast transmission device].
“a Simple Network Time Protocol SNTP service address and port”; and “the SNTP service address and port is used by the secondary device” to perform system time synchronization.
	However Igarashi discloses a Simple Network Time Protocol SNTP service address and port [see fig. 3, pg. 18, ¶432 lines 1-7, a client implements a Simple Network Time Protocol client [SNTP]. The SNTP client can receive time signals via a defined multicast channel]; and
	the SNTP service address and port is used by the secondary device to perform system time synchronization [see fig. 3, pg. 18, ¶432 lines 1-7, In order to set a timestamp and start recording, or the like, a client in an IPTV system, for example, the home IMS gateway 212 or the TV 213].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a Simple Network Time Protocol SNTP service address and port”; and “the SNTP service address and port is used by the secondary device“ to perform system time synchronization as taught by Igarashi in the combined system of OH, Kerdranvat and Braho for receiving content with increased flexibility on the client side by executing switched reception of unicast content and multicast distribution content provided by the external server [see Igarashi pg. 3, ¶42 lines 14-18]. 

Allowable Subject Matter
Claims 23, 24, 29 and 36 is/are objected to as being dependent upon a rejected base claim (claim 19, 27 or 32), but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469